 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   ALEXANDER WALLS,                                       Case No. 2:14-cv-02201-KJD-PAL
 8                                             Plaintiff,                     ORDER
 9           v.
10   CORECIVIC, INC.,
11                                           Defendant.
12          Before the Court is Plaintiff Alexander Walls’s Objections to Defendant’s Motion for
13   Summary Judgment (#71) to which Defendant CoreCivic, Inc. responded (#74).
14          This case arises out of a series of prison fights at the Nevada Southern Detention Center,
15   a corrections facility owned and operated by CoreCivic. In the second of three fights on January
16   3, 2014, Mr. Walls was stabbed in the left eye with a prison shank. Despite his injury, Mr. Walls
17   did not notify prison staff that he had been stabbed until after a subsequent cell-wide brawl.
18   Prison medical staff then examined the extent of Mr. Walls’s injury. They determined he could
19   not be adequately treated in-house and transferred Mr. Walls to two different hospitals where he
20   received specialized care. Unfortunately, doctors were unable to save his left eye, which was
21   surgically removed. Mr. Walls then brought this suit claiming that CoreCivic staff negligently
22   delayed his medical treatment. He also claimed that CoreCivic’s conduct was so extreme and
23   outrageous that they were liable for intentional infliction of emotional distress. Each claim was
24   based on Mr. Walls’s belief that had CoreCivic transported him to the hospital earlier, doctors
25   could have saved his eye.
26          This Court entered summary judgment in favor of CoreCivic on October 19, 2018. It
27   found that any delay in Mr. Walls’s care was due to his own delay and evasion rather than any
28   failure by CoreCivic. Eleven days later, Mr. Walls filed objections to CoreCivic’s motion for
 1   summary judgment (#71). That filing raised three new arguments none of which appeared in his
 2   opposition to CoreCivic’s motion for summary judgment. They are: (1) that CoreCivic
 3   negligently housed Mr. Walls in a prison environment “unsuitable for sex offenders;” (2) that
 4   CoreCivic’s negligence caused Mr. Walls to be assaulted due to his sex-offender classification;
 5   and (3) that CoreCivic negligently failed to discover and confiscate the shank used to attack Mr.
 6   Walls. It is unclear from Mr. Walls’s motion whether he now moves for summary judgment or
 7   seeks reconsideration of the Court’s prior order. Regardless, Mr. Walls has not met either
 8   standard. Accordingly, the Court overrules his objections and denies his request for summary
 9   judgment.
10          Inasmuch as Mr. Walls’s motion seeks summary judgment, it is untimely. Rule 56 allows
11   a party to seek summary judgment at any time until thirty days after discovery has closed. Fed.
12   R. Civ. P. 56(b). However, the Court may extend this deadline if good cause exists. Johnson v.
13   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Good cause to alter a scheduling
14   order exists where the party requesting the alteration could not file their motion despite
15   exercising diligence. Id.; Fed. R. Civ. P. 16. A party’s carelessness or mere failure to meet
16   applicable deadlines, however, does not warrant alteration of a scheduling order. See Engleson v.
17   Burlington Northern R. Co., 972 F.2d 1038, 1033 (9th Cir. 1992).
18          The Court sees no reason to extend the filing deadline to allow Mr. Walls to seek
19   summary judgment. Discovery in this case is closed. The deadline for dispositive motions was
20   July 30, 2018. Yet, Mr. Walls offers no reason for delaying his request for summary judgment
21   for four months. Nor does he present evidence of a diligent attempt to seek summary judgment
22   prior to the deadline. In fact, his current motion merely presents three conclusory, unsupported
23   allegations that could have been pleaded at any stage of the litigation. Further, even if the Court
24   considered the merits of Mr. Walls’s motion for summary judgment, he has not presented
25   evidence of an absence of material fact necessary to grant summary judgment in his favor. See
26   Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Therefore, to the extent
27   Mr. Walls seeks summary judgment, his motion is denied.
28          Likewise, Mr. Walls has failed to demonstrate grounds for reconsideration of the Court’s



                                                     -2-
 1   October 18 order granting summary judgment. Reconsideration is an “extraordinary remedy”
 2   that should be used sparingly to correct serious errors. See Carroll v. Nakatani, 342 F.3d 934,
 3   945 (9th Cir. 2003). As such, it is generally disfavored. LR 59-1. Due to the interests of
 4   judgment and finality, reconsideration is appropriate only where the Court has committed clear
 5   error, has been presented with newly discovered evidence, or when the controlling law has
 6   changed since judgment was entered. Kona Enter. v. Estate of Bishop, 229 F.3d 877, 890 (9th
 7   Cir. 2000). Indeed, reconsideration carries a high bar for relief.
 8          Reconsideration is not appropriate where, as here, the requesting party merely raises new
 9   arguments that he reasonably could have raised earlier in the litigation. Nakatani, 342 F.3d at
10   945. Mr. Walls’s current motion presents no evidence of error in the Court’s judgment. It does
11   not illuminate a recent change in the law governing his claims. Nor does it present any evidence
12   that Mr. Walls could not have presented before the Court issued summary judgment. Mr. Walls
13   had the opportunity to present each of these additional arguments prior to the close of discovery
14   and again in his opposition to CoreCivic’s motion for summary judgment but did not do so.
15   Given that Mr. Walls has failed to demonstrate a valid reason for the Court to reconsider its
16   October 18 order, it declines to do so.
17          Accordingly, it is HEREBY ORDERED that inasmuch as Mr. Walls’s Objections to
18   Defendant’s Motion for Summary Judgment (#71) is itself a motion for summary judgment, it is
19   DENIED;
20          IT IS FURTHER ORDERED that inasmuch as Mr. Walls’s Objections to Defendant’s
21   Motion for Summary Judgment (#71) is a motion for reconsideration, it is DENIED.
22
23   Dated this 17th day of December, 2018.
24
25                                                  _____________________________
                                                    Kent J. Dawson
26                                                  United States District Judge
27
28



                                                     -3-
